Citation Nr: 1233069	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Basic eligibility to Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active service from August 2, 1977, to September 7, 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and August 2008 decisions issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The probative evidence of record does not show continuous psychiatric symptoms after service, and the weight of the evidence demonstrates that a currently diagnosed psychiatric disability is not related to the Veteran's active duty service.

2.  The Veteran served on active duty from August 2, 1977, to September 7, 1977, which was not during a period of war.


CONCLUSIONS OF LAW

1.  The weight of the evidence is against a finding that a psychiatric disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 
	
Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the pertinent post-service reports of VA treatment and examination that the Veteran identified as relevant.  Moreover, his statements in support of the claim are of record  

The claims file contains the Veteran's available service treatment records.  The claims file demonstrates that his complete STRs could not be located.  In such situations, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, the record shows that the RO made diligent and extensive efforts to obtain them and has attempted to search for other forms of records that support the Veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, the RO sent the Veteran a letter in March 2009 notifying him of its actions consistent with the requirements of 38 C.F.R. § 3.159(e)(1).  The Board notes that the Veteran's representative has indicated that a remand is necessary in order to instruct the RO to develop for any additional information; however, as the Veteran's treatment records are not available, and he has not identified any alternative in-service treatment records; the Board finds that a remand would serve no useful purpose.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the available service records are silent as to any complaints or treatment for a psychiatric disability.  Moreover, the post-service evidence indicates no treatment for a psychiatric disability until 1997, 40 years after separation.  While the first reported symptomatology appears to have occurred around 1980, 3 years after discharge, for the reasons addressed in the body of the decision the Veteran is deemed an unreliable historian and thus such reported history is not found to constitute probative evidence in this case.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regarding the Veteran's claim for basic eligibility, in cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi,  16 Vet. App. 129 (2002); VAOPGCPREC 2-2004.  In the present case, the sole issue is whether the Veteran's service meets the basic criteria for eligibility to nonservice-connected pension benefits as a matter of law-indeed, no material facts are in dispute.  Because the law and not the evidence is dispositive, the VCAA does not apply to this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the appellant).

II.  Analysis

Service connection:

The Veteran contends that service connection is warranted for a psychiatric disability. 

An initial matter, the Board notes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401   (1991).  There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The legal standard for proving a case of service connection is not lowered, although the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service treatment record shows no complaints of, or treatment for, a psychiatric disorder.  Administrative remarks show that the Veteran was discharged due to military unsuitability.

In several statements, the Veteran contends that he was discharged from the military because he had a nervous breakdown, and that he has had psychiatric symptoms since service.

Post service VA treatment records dated from February 1997 to March 1999 show inpatient and outpatient treatment for a psychiatric disability.  Included in the records are the Veteran's report that he has had a 20 year history of a depressed mood.  A February 1997 record documents the Veteran's report that he served a full year in the Navy and worked as a boiler room technician; however he was discharged because he had a mental problem.  The examiner noted that the Veteran could not explain what that meant.  In a March 1997 treatment record, the Veteran reported that he was diagnosed with a psychiatric disability in 1990.  Such records also indicate a history of multiple suicide attempts, with the first occurring in 1980.

At the outset, the Board notes that the duration of the Veteran's active service was one month and seven days.  Thus, he is not entitled to the presumption for a chronic disability manifested within one year of service, to include psychosis.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The medical evidence of record includes a diagnosis of psychosis.  Thus, the first element of a service connection claim that of current disability, is satisfied here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury. Davidson, 581 F.3d 1313.  To this end, the Veteran states that he suffered a nervous breakdown while in service.  In this regard, he is competent to report an in-service occurrence, such as a nervous breakdown.  See e.g., Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  However, the Board finds this account not credible.  The Veteran has reported that he served one full year in the Navy and was discharged because of a psychiatric disability.  Contradicting this history is his DD-214, which documents just 36 days of active service.  Moreover, an administrative record documents that the Veteran was discharged due to military unsuitability.  There is no documentation as to a psychiatric discharge.  Given the discrepancies between the Veteran's statements and his official military documents, his account of an in-service psychiatric occurrence and subsequent discharge due to psychiatric disability is deemed not credible.  Bolstering this conclusion, a VA  treatment provider in February 1997 also found the Veteran to be an unreliable historian, based on the vagueness of his responses and because the nature of his reports seemed to change during the course of the interview.  Thus, the in-service occurrence requirement has not been satisfied.

Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  However, the record does not suggest continuous psychiatric symptoms dating back to his active duty military service.  As noted above, there is no indication that the Veteran's symptoms were present during service and the first documented diagnosis of a psychiatric disability was in 1997, some 20 years after his separation from service.  

The record also reflects the Veteran's reported history, indicating psychiatric problems prior to the first treatment of record.  For example, the Veteran reported that he first received a psychiatric diagnosis in 1990.  Additionally, the Veteran reported a history of suicide attempts first dating to 1980.  However, as explained above, the Veteran is not found to be a reliable historian- the record provides reason to suspect that the history provided is, at the very least, inaccurate as to dates and timeframes.  Accordingly, his statements do not constitute probative evidence demonstrating continuity of psychiatric symptomatology since active service.


It is unclear whether his symptoms resolved and later returned or were present since about 1980.  However, even if he was symptomatic since 1980, 3 years following service, there is still no basis for a grant of service connection, given the absence of any documented psychiatric issues during active duty and no indication of problems in the 3 years leading to the first reported suicide attempt.
Thus continuity of symptomatology is not established in this case.  

Finally, no competent medical evidence of record relates the current psychiatric disability to active service.  The Veteran may believe that such a connection exists.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a psychiatric disability and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.

Basic pension  eligibility:

The Veteran contends that he is entitled to nonservice-connected pension benefits.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or  released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

Basic eligibility for pension benefits exists when a claimant had either (1) active service of 90 days or more during a period of war; (2) active service during a period of war and was discharged or released from such service for a disability adjudged service-connected or, at the time of discharge, had such a service- connected disability shown by official service records, which in medical judgment would have justified a discharge for disability; (3) served for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an  aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The Board notes that the periods of war for VA pension purposes are defined under the provisions of 38 C.F.R. § 3.2.  Pertinent in this appeal, the periods of war include the Korean conflict from June 27, 1950, through January 31, 1955, inclusive; the Vietnam era, for the period beginning on February 28, 1961, and  ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases; and the Persian Gulf War, from August 2, 1990, through a date to be prescribed by Presidential  proclamation or law. 

In the present case, the Veteran's DD Form 214 shows that he entered service on August 2, 1977.  He separated from service on September 7, 1977.  

In other words, the Veteran entered service after May 7, 1975, which was the end of the Vietnam era, and separated in September 7, 1977 well before August 2, 1990, which was the beginning of the Persian Gulf War.  Thus, he did not have service during a period of war, as defined in 38 C.F.R. § 3.2.  

As the Veteran is not shown to have served on active duty during a period of war, the basic requirements for entitlement to nonservice-connected disability pension benefits have not been met, and the claim is denied.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011).  In cases such as this, where the law is dispositive, the claim is denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Service connection for a psychiatric disability is denied.

Basic eligibility to VA nonservice-connected pension benefits is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


